UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6859


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MOORTHY SRINIVASAN RAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:09-cr-00020-HEH-RCY-1; 3:15-cv-00284-HEH-RCY)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Moorthy Srinivasan Ram, Appellant Pro Se. Michael Ronald Gill,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Moorthy Srinivasan Ram seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.            The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.     28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”             28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.               Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Ram has not made the requisite showing.        Accordingly, we deny a

certificate   of   appealability,   deny    Ram’s   motion   to    appoint

counsel, and dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                  DISMISSED
                                    2